Citation Nr: 0428835	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  03-12 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for left 
eye blindness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel






INTRODUCTION

The veteran served on active duty from July 1952 to June 
1955.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2003 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that the veteran initially appealed the issue 
of entitlement to service connection for hearing loss as 
well, but has since withdrawn that appeal in December 2003.  
This issue was not certified to the Board and is not 
currently before the Board.


REMAND

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C.A. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  VA also has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).  Specifically, the RO must inform 
the veteran of what is necessary for his claim to be granted, 
what the RO will do, what he must do, and he must be asked to 
provide all available evidence.

The record indicates that the veteran was treated at the VA 
Medical Center (VAMC) in Chicago, Illinois (Lakeside) in 
1970.  The RO should obtain all treatment records available 
from the VAMC in Chicago and all associated clinics dated 
from 1970 to 1975.  Decisions of the Board must be based on 
all of the evidence that is known to be available.  
38 U.S.C.A. § 5103(A) (West 2002).  The duty to assist 
particularly applies to relevant evidence known to be in the 
possession of the Federal Government, such as VA records.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Counts v. Brown, 
6 Vet. App. 473 (1994). 

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims on appeal.  

Accordingly, this case is REMANDED to the RO via the AMC, in 
Washington DC for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations with respect to the veteran's 
claims have been satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  This should 
specifically include notification to the 
veteran telling him what is necessary for 
his claim to be granted in this case, 
what evidence he must obtain and what 
evidence the RO will obtain, as well as 
informing him of the need to submit all 
available evidence that corroborates his 
claims.  

2.  The RO should request all treatment 
records from the VAMC in Chicago, 
Illinois (Lakeside) and all associated 
clinics dated from January 1, 1970 to 
December 31, 1975.  If no records are 
available, the RO should obtain written 
confirmation of that fact.  In the event 
that such records have been retired, 
attempts should be made to obtain the 
records from the facility where they are 
located.

3.  Following the above, the RO should 
readjudicate the veteran's claims, 
including reviewing all newly obtained 
evidence.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided an supplemental statement of the 
case that contains a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.   The appellant has the right 
to submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



